DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 22, 2022 in response to the previous Office Action (03/23/2022) is acknowledged and has been entered.
	Claims 1 – 10, 12 – 15 and 17 – 21 are currently pending.
	Claims 11 and 16 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 – 10, 13 – 15, 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN 108461533A (hereinafter Yu) in view of Zhang et al. (US 2018/0341353).
Regarding claim 1, Yu discloses a display apparatus, comprising: a display panel, provided with an image acquisition region within a display area thereof (¶8: present invention relates to a display panel and a display device, which solve the technical problem of low accuracy of fingerprint identification on the display panel); and an image acquisition device (30’/FS) over a side of the display panel opposing to a display surface (rear surface) thereof and at a position corresponding to the image acquisition region, configured to capture an image based on lights from an outside pattern over a side of the display panel proximal to the display surface (fig. 1; ¶36-37); wherein: the display panel comprises a substrate (10/11) and a plurality of light-emitting elements (20/P) over the substrate (fig. 1- 2; ¶44), wherein the plurality of light-emitting elements comprises one or more first light-emitting elements positionally within the image acquisition region of the display panel (fig. 1 – 2; ¶44), wherein: each of at least one of the one or more first light-emitting elements comprises a non-transparent electrode (21) (¶44: plurality of first electrodes 21 , that is, a plurality of anodes, and the first electrode layer can be made of a metal material), wherein the non-transparent electrode is provided with at least one through-hole therein, configured to allow the lights from the outside pattern to pass through the display panel (fig. 2; ¶47, 53-55). Yu fails to explicitly disclose a plurality of through-holes therein, wherein through-holes of the one or more first light-emitting elements are distributed substantially uniformly in an inside-to-outside direction based on a center of the image acquisition region. 
	In the same field of endeavor, Zhang teaches touch display panel wherein one touch signal line 121 is electrically connected with the touch electrode 111 via multiple through holes uniformly distributed from the center (fig. 5; ¶50). In light of the teaching of Zhang, it would have been obvious to one of ordinary skill in the art, before the effective filing date to use Zhang’s teaching in Yu’s system because an artisan of ordinarily skill would recognize that this would result in improved connection stability, thereby reducing risk of failure of the touch signal line caused by instable connection of the touch signal line.



Regarding claim 6, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein the image acquisition device is over a side of the substrate opposing to the non-transparent electrode (fig. 2; ¶48: fingerprint recognition sensors FS, which are arranged on the side of the first electrode layer (the first electrode 21 ) away from the pixel definition layer 30).

Regarding claim 7, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 6. Yu also teaches wherein each of the one or more first light-emitting elements further comprises an organic light-emitting functional layer (20) and a first electrode (23) (fig. 2; ¶44), wherein: the first electrode is substantially transparent (¶46); the organic light-emitting functional layer (22) is between the first electrode (23) and the non-transparent electrode (21); and the non-transparent electrode (21) is between the organic light-emitting functional layer (22) and the substrate (fig. 2).

Regarding claim 8, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 7. Yu also teaches wherein the non-transparent electrode is configured to have a reflecting surface facing the organic light-emitting functional layer (¶44: first electrode layer can be made of a metal material. Thus, the electrode is inherently reflective because it is made of metal).

Regarding claim 9, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 7. Yu also teaches wherein the non-transparent electrode comprises a first electrode sub-layer and a second electrode sub-layer, wherein: the first electrode sub-layer is between the second electrode sub-layer and the substrate; and the second electrode sub-layer has a reflective surface facing the organic light- emitting functional layer (fig. 2; ¶44: An electrode layer is disposed on the side of the thin film transistor array away from the base substrate 11, and includes a plurality of first electrodes 21… first electrode layer can be made of a metal material. Thus, the electrode is inherently reflective because it is made of metal).

Regarding claim 12, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein a number of the at least one of the one or more first light-emitting elements is more than one, wherein: the non-transparent electrode in each of the at least one of the one or more first light-emitting elements is integrated with one another (fig. 2; ¶44: each first electrode 21 corresponds to a light-emitting pixel P, and each first electrode 21 of the display panel is located in the first electrode layer, and the first electrode 21 is located in the first electrode layer. An electrode layer is disposed on the side of the thin film transistor array away from the base substrate 11 , and includes a plurality of first electrodes 21).

Regarding claim 13, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 1. In a separate embodiment, Yu also teaches wherein a number of the at least one of the one or more first light-emitting elements is more than one, wherein: the non-transparent electrode in each of the at least one of the one or more first light-emitting elements is spaced apart from one another (fig. 11; ¶72: the first slit S1 is located at the first electrode 21A, and the second slit S2 is located at the first electrode 21A. The first electrode 21B, the first slit S1 and the second slit S2 are located at different electrodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments of Yu and have separated electrodes to increase accuracy of the sensor and avoid increasing the thickness of the display panel. 

Regarding claim 14, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein a cross-sectional shape of each of the at least one through-hole is a circle, a square, a polygon, or an irregular shape (¶56: the through hole is set to be circular, square, diamond or irregular shape, etc., and its projection on the base substrate is correspondingly circular, Square, diamond or irregular shape).

Regarding claim 15, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 14. Yu also teaches wherein the cross-sectional shape is a circle with a diameter of approximately 2-10 microns (¶56-57: the diameter of the through hole is set to be greater than or equal to 1 micrometer and less than or equal to 5 micrometers, wherein, for a circular through hole, the diameter of the through hole refers to the inner diameter of the hole, and for through holes of other shapes, The diameter of the through hole refers to the maximum inner diameter of the hole).

Claim 21 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Yu in view of Zhang et al.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Zhang et al.  in view of Zhao (US 2020/0066816).
Regarding claim 10, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 9. The combination fails to explicitly disclose wherein the first electrode sub-layer comprises an electrode material with a high work function value.
	In the same field of endeavor, Zhao teaches a configuration for a display with an imager sensor wherein the first sub-pixel electrode 31, the second sub-pixel electrode 32, and the third sub-pixel electrode 33 are formed as transparent electrodes, the first sub-pixel electrode 31, the second sub-pixel electrode 32, and the third sub-pixel electrode 33 can be form of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium oxide (In.sub.2O.sub.3), indium gallium oxide (IGO), or aluminum zinc oxide (AZO) (¶34-35). In light of the teaching of Zhao, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Zhao’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in better conductivity.

Claim 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Zhang et al. in view of Forrest et al. (US 2004/0031965).
Regarding claim 17, Yu in view of Zhang et al. discloses all of the aforementioned limitations of claim 1. Yu also teaches wherein: the image acquisition device is configured to convert optical signals derived from the lights from the outside pattern into electrical signals (¶14, 40, 51). The combination fails to explicitly disclose the display apparatus further comprises a control chip, electrically coupled to the image acquisition device and configured to receive and process the electrical signals outputted from the image acquisition device.
	In the same field of endeavor, Forrest teaches a configuration for a photonic IC with photodetector and transparent LED wherein the photodetector 180 is located on the side of the electrode (120) that is opposite to the substrate (110) that has a control circuit on the same substrate as the OLED (¶52, 57). In light of the teaching of Forrest, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Forrest’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in a more compact device.

Regarding claim 18, Yu in view of Zhang et al. in view of Forrest et al. discloses all of the aforementioned limitations of claim 17. Yu in view of Zhang fails to explicitly disclose further comprising a circuit board, wherein the control chip is electrically coupled to the image acquisition device via the circuit board. However, Forrest teaches  a photonic IC with photodetector and transparent LED wherein the photodetector 180 is located on the side of the electrode (120) that is opposite to the substrate (110) that has a control circuit on the same substrate as the OLED (¶52, 57). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Forrest’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in a more compact device.


Regarding claim 19, Yu in view of Zhang et al. in view of Forrest et al. discloses all of the aforementioned limitations of claim 18. Forrest also teaches wherein: the circuit board is further electrically connected to a circuit in the display panel; and the control chip is further configured to control a display function of the display panel (¶52-54, 57).

Regarding claim 20, Yu in view of Zhang et al. in view of Forrest et al. discloses all of the aforementioned limitations of claim 18. The combination also teaches wherein the circuit board is a flexible circuit board (Yu ¶42; Forrest ¶29, 52-54, 57).

Allowable Subject Matter
Claims 2 – 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698